Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
No prior art, alone or in combination, teaches the specific steps of the independent claims. Specifically, the claim recites both a prediction method with such a high degree of specificity that no prior art reads on it and it is directed towards a field, wage garnishment, where machine learning and predictive values are not used in the specific way claimed. 
That is, the claimed reference teaches:
1. Using a rules engine to predict a first subset of a number of fields for executing wage garnishment; and 
2. using a second, separate machine learning engine to predict values of a second subset of fields wherein these fields are explicitly missing fields that the rule engine could not provide a value for. 
Looking at the closest pieces of prior art: 
1. Antoo, US10134016B2, which is directed towards instant funding solutions also include the expanded technical capabilities of advanced calculation of deductions such as garnishment tax withholdings functionality, to name a few. The web service integration API's and real-time web service integration provides full bi-directional integration capability with internal wage Garnishments and HCM payroll platforms, as an example. This reference teaches a method for wage garnishment, but no part of it discusses using machine learning to fill in forms. 
2. Willborn likewise teaches a history of wage garnishment and how this practice is ever-present for multiple people. However, it does not teach the specific claim limitations above. 
Given the specificity in which the predictions are claimed, as well as the lack of prior art regarding machine learning in the wage garnishment field generally, it would be improper to find a generic machine learning reference and combine it with either of the two references above to apply it to wage garnishment. 
Regarding eligibility under 35 U.S.C. 101 rejections, the present claim amendments amount to a practical application. Previously, the claims only amounted to reciting well-understood, routine, and conventional machine learning algorithms. Presently, not only do the claims use machine learning to predict values, but they recite automatically receiving court orders, extracting particular features from those court orders, and retraining the machine learning engine with this data periodically. This is not something that can be performed mentally practically, and thus is a practical application. The claims recite a technological solution to a technical problem – that is improving the accuracy of a wage garnishment system based on receiving and automatically extracting relevant new data to optimize the application of a machine learning algorithm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687